internal_revenue_service department of the treasury index number washington dc number release date in re person to contact telephone number refer reply to cc intl plr date jul legend taxpayer date a date b dear this replies to a letter dated date submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-3 to permit taxpayer to file form_8279 election to be treated as a fsc or as a small_fsc as provided by temp sec_1_921-1t q a effective for the tax_year beginning on date a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer was incorporated on date a in a foreign_country and should have filed form_8279 on or before date b however taxpayer overlooked the instructions from the management company which assisted in the formation of taxpayer to file form_8279 within days of date a consequently form_8279 was not filed taxpayer is applying for relief before the failure_to_file form_8279 is discovered by the irs in the present situation sec_1_921-1t q a fixes the time to elect treatment as an fsc or small_fsc thus the commissioner has discretionary authority pursuant to sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-1 provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i treas reg provides rules for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute a regulatory election means an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301 b sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file form_8279 effective for the tax_year beginning on date a this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
